United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                         August 13, 2013

                                             Before

                              DANIEL A. MANION, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge


No. 12-2984

BRANDON STOLLINGS,                                    Appeal from the United States District Court
         Plaintiff-Appellant,                         for the Northern District of Illinois, Eastern
                                                      Division.
       v.
                                                      No. 08 C 4006
RYOBI TECHNOLOGIES, INC. and ONE
WORLD TECHNOLOGIES, INC.,                             Gary S. Feinerman,
          Defendants-Appellees.                       Judge.


                                            ORDER

       The opinion issued on August 2, 2013 is hereby AMENDED as follows:

        On page 19, the fifth sentence in the full paragraph before heading “B” is amended
as follows: “The court then concluded that Graham’s testimony had to be excluded under
Federal  Rule  of  Evidence  Civil  Procedure  702  because  the  fact  that  the  90  percent
effectiveness  input  was  not  reliable  rendered  Graham’s  entire  opinion  unreliable.”  As
amended the sentence now reads:  “The court then concluded that Graham’s testimony had
to be excluded under Federal Rule of Evidence 702 because the fact that the 90 percent
effectiveness input was not reliable rendered Graham’s entire opinion unreliable.”

     On page 27, the second sentence in the paragraph starting after heading “III” is
amended by deleting the period at the end of the phrase “correctly states the law” and a
comma is inserted in its place, just before the citation to Lewis v. City of Chicago Police Dep’t.